               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:18-CR-3161

vs.
                                                           ORDER
MATTHEW RAYMOND
SCHROEDER,

                   Defendant.


      This matter is before the Court on a letter from the defendant (filing 60)
that the Court has filed as a motion asking the Court to modify the conditions
of his supervised release. That motion will be denied.
      As relevant, the Court sentenced the defendant to 12 months'
imprisonment, to be followed by a one-year term of supervised release. Filing
55 at 2-3. As a special condition of supervision, the Court required the
defendant to live in a residential reentry center for up to 180 days, at the
discretion of the probation officer. Filing 55 at 5. The defendant is still
incarcerated, and explains that because he is required to live in a residential
reentry center after his release, the Bureau of Prisons considers him ineligible
for a halfway house before July 29, 2020. Filing 60 at 1-2. He says that if the
Court changed that condition, he would be eligible for early transition to a
halfway house or home confinement (it's not clear which). Filing 60 at 2.
      The problem is that what the defendant is asking for is "to take the
'mandatory' away" from his sentence by clarifying it "to include a time of
halfway house or home confinement at the discretion of Federal Probation."
Filing 60 at 2. But that's already what the judgment effectively says:
         You must reside in a residential reentry center (RRC) for a period
         of up to 180 days in the correctional component, to commence at
         the direction of the probation officer, and you must observe the
         rules of that facility. You may be discharged earlier than 180 days
         by the probation officer, if you are determined to be in full
         compliance with the conditions of supervision.


Filing 55 at 6 (emphasis supplied). It's not clear what else the Court can say to
make that condition any more discretionary than it already is.1 Accordingly,


         IT IS ORDERED that the defendant's motion to modify the
         conditions of his supervised release (filing 60) is denied without
         prejudice to further filing.


         Dated this 28th day of January, 2020.

                                                     BY THE COURT:



                                                     John M. Gerrard
                                                     Chief United States District Judge

1   The Bureau of Prisons is, of course, obliged to transition the defendant out of imprisonment
for at least the last 10 percent of his sentence. See 18 U.S.C. § 3624(c); Elwood v. Jeter, 386
F.3d 842, 846 (8th Cir. 2004). And even before then, the Bureau of Prisons is required to
exercise individual discretion to determine whether the defendant should be transitioned
sooner. See 18 U.S.C. § 3621(b); Fults v. Sanders, 442 F.3d 1088, 1092 (8th Cir. 2006); see
also Wedelstedt v. Wiley, 477 F.3d 1160, 1168 (10th Cir. 2007). But if the defendant thinks
those provisions haven't been complied with, it's an issue that must be presented for
administrative review and then, if necessary, the U.S. District Court where the defendant is
confined. See Garza v. Davis, 596 F.3d 1198, 1204 (10th Cir. 2010); see also 28 U.S.C. § 2241.


                                               -2-
